   Case 2:21-cr-00111-HCN Document 1 Filed 03/17/21 PageID.1 Page 1 of 7




ANDREA T. MARTINEZ, Acting United States Attorney (#9313)
CARL D. LESUEUR, Assistant United States Attorney (#16087)
Attorneys for the United States of America
Office of the United States Attorney
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
Telephone: (801) 524-5682
Email: carl.lesueur@usdoj.gov

                            IN THE UNITED STATES DISTRICT COURT
                                        DISTRICT OF UTAH


                                                     INDICTMENT
  UNITED STATES OF AMERICA,
                                                     VIOLATIONS:
              Plaintiff,
                                                     18 U.S.C. § 875(b) (Extortion through
              vs.                                    Interstate Communications, Counts I through
                                                     II)
  JORDY JULIAN ALVAREZ,                              18 U.S.C. § 875(d) (Extortion through
                                                     Interstate Communications, Counts III
              Defendant.                             through VI)
                                                     18 U.S.C. §2261A(2) (Cyberstalking, Counts
                                                     VII throu h IX

         The Grand Jury Charges:

         At all times relevant to this indictment:

         1.         Defendant JORDY JULIAN ALVAREZ resided in the Southern District of

Texas.

         2.         Jane Doe, Jane Doe's father, Jane Doe's brother, and Jane Doe's

grandmother all resided in the District of Utah.

         3.         In 2019, ALVAREZ obtained certain compromising images and videos

from Jane Doe. Jane Doe provided these images and videos consensually. Later, in or

                                                             \
                                                           Case: 2:21-cr-00111
                                                           Assigned To : Nielson, Howard C., Jr
                                                           Assign. Date: 03/17/2021
                                                           Description:
   Case 2:21-cr-00111-HCN Document 1 Filed 03/17/21 PageID.2 Page 2 of 7




about December 2019, Jane Doe informed ALVAREZ that she no longer wished to

provide images or videos to him.

       4.     After Jane Doe stopped providing images or videos to ALVAREZ, and in

order to extort her into producing and providing an additional explicit video, ALVAREZ

pursued a campaign of relentless harassment and intimidation of Jane Doe. ALVAREZ

threatened to release to the public, as well as to her friends, family, and employer, the

compromising photos and videos of Jane Doe that were already in his possession.

ALVAREZ further threatened to publish information designed to humiliate Jane Doe, and

threatened that he would not stop until she provided an additional video.

       5.     ALVAREZ identified Jane Doe's family members, including her father,

brother, and grandmother. ALVAREZ sent Jane Doe's father, brother, and grandmother

threatening, intimidating, and harassing communications in order to pressure Jane Doe

into sending an additional explicit video.

       6.     ALVAREZ continued the campaign of threatening, intimidating, and

harassing conduct for over a year. He used numerous fictitious social media accounts,

email accounts, and anonymized phone numbers in order to send messages, texts, calls,

and other communications to Jane Doe and her family. ALVAREZ further created false

accounts in which he purported to offer for sale compromising images of Jane Doe.

       7.     Jane Doe repeatedly requested that ALVAREZ cease contact with her.

       8.     In furtherance of ALVAREZ's campaign, he committed the following

violations.



                                               2
      Case 2:21-cr-00111-HCN Document 1 Filed 03/17/21 PageID.3 Page 3 of 7




                                      COUNTS I through II
                                        18 U.S.C. § 875(b)
                          (Extortion through Interstate Communications)

          9.       Paragraphs 1 through 8 are incorporated as though repeated and realleged

herein.

          10.      On or about the following dates, in the District of Utah and elsewhere,

                                        JORDY ALVAREZ,

defendant herein, with intent to extort a video from Jane Doe, did transmit in interstate

commerce the following communications containing threats to kidnap and injure Jane Doe,

all in violation of Section 87 5(b) of Title 18 of the United States Code, each

communication constituting a separate offense:

 Count Date                         Addressee          Communication
 I     January 24, 2021             Jane Doe           Instagram communication
                                                       including threat that she should
                                                       "Count your days [] with your
                                                       friends and family, you might
                                                       finally get your wish to see me in
                                                       person."
 II            January 30, 2021     Jane Doe's Brother text messages to Jane Doe's brother
                                                       demanding he "put your sister on
                                                       the phone" and threatening "Domt
                                                       [sic] get mad or upset when your
                                                       sistet [sic] ends up missing," and
                                                       other related conduct.



                                     COUNTS III through VI
                                         18 U.S.C. § 875(d)
                           (Extortion through Interstate Communications)

          11.      Paragraphs 1 through 8 are incorporated as though repeated and realleged

herein.
                                                  3
     Case 2:21-cr-00111-HCN Document 1 Filed 03/17/21 PageID.4 Page 4 of 7




        12.   On or about the following dates, in the District of Utah and elsewhere,

                                    JORDY ALVAREZ,

defendant herein, with intent to extort a video from Jane Doe, did transmit in interstate

cmmnerce the following communications containing threats to injure the property and

reputation of the following addressees or another person and to accuse the addressees or

another person of a crime, all in violation of Section 875( d) of Title 18 of the United States

Code, each communication constituting a separate offense:

 Count Date                      Addressee              Communication
 III      December 20, 2020      Jane Doe           Instagram message to Jane Doe
                                                    approximately stating as follows:
                                                    "What you going to do?? Do I
                                                    really have to start blowing all of
                                                    your family up?"
 IV       December 9, 2020       Jane Doe's Father  Text message approximately
                                                    stating that everyone "will see your
                                                    daughter naked ... She may be
                                                    laughing rn but she will be crying
                                                    tears of blood when im done with
                                                    her."
 V        October 9, 2020        Jane Doe's Brother Facebook messenger
                                                    cmmnunication including explicit
                                                    photographs of Jane Doe and
                                                    instructions approximately as
                                                    follows "tell your sister to call me.
                                                    She thinks I'm playing this time but
                                                    I'm really going to send everything
                                                    out to everyone she lmows and her
                                                    job."




                                               4
   Case 2:21-cr-00111-HCN Document 1 Filed 03/17/21 PageID.5 Page 5 of 7




Count Date                       Addressee             Communication
VI    December 20, 2020          Jane Doe              Instagram post that tagged Jane
                                                       Doe, and approximately stating,
                                                       "You really think ignoring me is
                                                       going to help, or get me to
                                                       disappear eventually lol naw. Your
                                                       only adding more fuel to what I'm
                                                       doing. I will do this till you are me
                                                       are dead, idc if I'm 95 still doing
                                                       this, I will do this forever until you
                                                       answer."



                                 COUNTS VII through IX
                                   18 U.S.C. § 2261A(2)
                                      (Cy berstalking)

          13.   Paragraphs 1 through 8 are incorporated as though repeated and realleged

herein.

          14.   On or about the following dates, in the District of Utah and elsewhere,

                                     JORDY ALVAREZ,

defendant herein, with the intent to harass and intimidate, using an interactive computer

service and electronic communication service and electronic communication system of

interstate commerce, and a facility of interstate commerce, engaged in a course of conduct

that caused and attempted to cause, and would be reasonably expected to cause substantial

emotional distress to Jane Doe and her immediate family members, all

in violation of Section 2261A(2) of Title 18 of the United States Code, targeting a course

of conduct at each person constituting a separate offense:




                                               5
   Case 2:21-cr-00111-HCN Document 1 Filed 03/17/21 PageID.6 Page 6 of 7




Count       Person targeted          Course of Conduct

VII         Jane Doe's               A series of communications to Jane Doe's
            Grandmother              grandmother including among others text messages
                                     stating "I will start sending her stuff to everyone
                                     she knows. Family, friends, co workers. I will ruin
                                     this little girls life if she doesn't do what I ask for ..
                                     . . I'm not stopping until she answers. I'm going to
                                     harass everyone shes [sic] knows until she
                                     answers" and other related conduct
VIII        Jane Doe                 Approximately hundreds of communications to
                                     Jane Doe, including among others emails to Jane
                                     Doe approximately stating that he has started a
                                     page with videos of her that has generated $5,000,
                                     and that she was the only one who could stop this,
                                     and email to Jane Doe approximately stating, "I
                                     wont stop harassing your dad or your family till
                                     [sic] you answer," "This ain't stopping till you
                                     answer. Idgaf about getting off anymore, I just
                                     want to show you this shit I got. Quit fI**]ing
                                     hiding. B4 I come see you in person and show you
                                     I aint broke." Other conduct includes harassing
                                     and intimidating messages sent via Facebook
                                     Messenger, Instagram, email, and text.
IX          Jane Doe's brother       A series of communications to Jane Doe's brother,
                                     including among others text messages to Jane
                                     Doe's brother stating that he should "put your
                                     sister on the phone" and threatening "Domt [sic]
                                     get mad or upset when your sistet [sic] ends up
                                     missing," and other related conduct.




                   NOTICE OF INTENT TO SEEK FORFEITURE


        Pursuant to 18 U.S.C. § 98l(a)(l)(C) and 28 U.S.C. § 2461(c), upon conviction of

any offense violating 18 U.S.C. § 875, the defendant shall forfeit to the United States of




                                             6
     Case 2:21-cr-00111-HCN Document 1 Filed 03/17/21 PageID.7 Page 7 of 7




America any property, real or personal, that constitutes, or is derived from, proceeds

traceable to the offense.


                                                 A TRUE BILL:


                                                 FOREPER~

ANDREA T. MARTINEZ



CA
Assistant United States Attorney




                                             7
